DETAILED ACTION
         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                                                              Examiner's Note.
          Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. 
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function.  (See In re Hutchison, 69 USPQ 138.  See also, MPEP 2111.04)   As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to” will be deemed met by an element in the prior art capable of performing the function recited in connection with "adapted to", “configured to”, “capable of”, “arranged to”, “intended to”, "so as" or “operable to”.
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.

Claim Objections
            Claim  5 is objected to because of the following informalities:  
The term “being” are not positive limitations inasmuch as the terms including the word "being" are passive and thus do not serve to clearly limit the structure in an active sense.  Appropriate correction is required.
Claims  3 and 5 objected to because of the following informalities: (therewith, thereof). Appropriate correction is required. 
The above are only examples of such informalities.  The Applicant is required to review the entire claims and correct all such informalities.

Drawings Objections 
           MATERIAL NOT SHOWN
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, first, second and third outer surfaces, a rectangular cross section, a structural reinforcement member, first and second outer aerodynamic surfaces, front and rear sides of the sides of the main beam, leading and trailing edge structures, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The above are only examples of such informalities.  The Applicant is required to review the entire drawings and correct all such informalities.

Specification objections
  The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: " first, second and third outer surfaces, a rectangular cross section, a structural reinforcement member, first and second outer aerodynamic surfaces, front and rear sides of the sides of the main beam, leading and trailing edge structures”. 
The disclosure is objected to under 37 CFR 1.71, as being so incomprehensible as to preclude a reasonable search of the prior art by the examiner. Applicant is required to submit an amendment which clarifies the disclosure so that the examiner may make a proper comparison of the invention with the prior art.
Applicant should be careful not to introduce any new matter into the disclosure (i.e., matter which is not supported by the disclosure as originally filed).
The above are only examples of such informalities.  The Applicant is required to review the Specification and correct all such informalities.

Claim Rejections - 35 USC § 112
         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-15   rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. The above identified claims will be examined as best understood.

Re claims 1 and 2       the term “first, second and third outer surfaces” is improper claim language rendering the claim vague and indefinite for examination. It is unclear what the first, second and third outer surfaces recited in the claim refer to.

Re claims 1       the term “a structural reinforcement member” is improper claim language rendering the claim vague and indefinite for examination. It is unclear what the a structural reinforcement member recited in the claim refers to.

Re claim 4    the phrases "the second surface”. There are insufficient antecedent basis for these limitation in the claim.

Re claim 4   The term "flexible member" is a relative term which renders the claim indefinite.  The term " flexible member " is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  

Re claims 5       the term “a rectangular cross section” is improper claim language rendering the claim vague and indefinite for examination. It is unclear what the a rectangular cross section member recited in the claim refers to.

Re claims 6       the term “first and second outer aerodynamic surfaces” is improper claim language rendering the claim vague and indefinite for examination. It is unclear what the first and second outer aerodynamic surfaces recited in the claim refer to.

Re claims 9       the term “front and rear sides of the sides of the main beam” is improper claim language rendering the claim vague and indefinite for examination. It is unclear what the front and rear sides of the sides of the main beam recited in the claim refer to.

Re claims 9       the term “leading and trailing edge structures” is improper claim language rendering the claim vague and indefinite for examination. It is unclear what the leading and trailing edge structures recited in the claim refer to.
The above are only examples of such informalities.  The Applicant is required to review the entire claims and correct all such informalities.
  
                                                       Reference of prior art 

Michael.  (US 2881994, Convex panel wing construction).
Irving et al.  (US 20050133672, Wing tip device).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 and 15 are rejected under 35 U.S.C. 102 (a)(1), (a)(2) as being anticipated by Michael.

Re claim 1    Referring to the figures and the Detailed Description, Michael discloses:
 An aircraft wing subassembly comprising: a wing skin (11, 12) defining a first outer surface (1), and, a structural reinforcement member (14), the structural reinforcement member defining a second outer surface (1, opposite to first outer surface 1), wherein the structural reinforcement member is arranged within the wing such that the first outer surface and the second outer surface form part of an outer wing surface (14 and 1). 

Re claim 2    Referring to the figures and the Detailed Description, Michael discloses:
 The aircraft wing subassembly according to claim 1, in which the structural reinforcement defines a third outer surface on an opposite side of the wing to the first outer surface and the structural reinforcement member is arranged within the wing such that the first outer surface and the third outer surface form part of an outer wing surface (14, 1, third outer surface is arranged is opposite side of the wing to the first outer surface). 

Re claim 3    Referring to the figures and the Detailed Description, Michael discloses:
 The aircraft wing subassembly according to claim 1, in which the wing skin tapers towards the second outer surface to form a smooth transition therewith (item 12, 1 opposite to first outer surface). 

Re claim 4    Referring to the figures and the Detailed Description, Michael discloses:
 The aircraft wing subassembly according to claim 3, in which the taper is defined on a flexible member bridging the wing skin and the second surface (fig. 3, the fastener that connects items 12 and the skin). 

Re claim 5    Referring to the figures and the Detailed Description, Michael discloses:
 The aircraft wing subassembly according to claim 2 in which the structural reinforcement defines a rectangular cross section with the second and third outer surfaces being defined on opposite sides thereof (fig’s. 1-3, items 14 and 1). 

Re claim 6    Referring to the figures and the Detailed Description, Michael discloses:
An aerodynamic structure for an aircraft comprising: a first wing skin (11) defining a first portion of a first outer aerodynamic surface of the aerodynamic structure (1); a main beam (14, 9)  spanning between the first outer aerodynamic surface and a second outer aerodynamic surface of the aerodynamic structure (5, 9 between items 1); and an outer surface of the main beam forming a second portion of the first outer aerodynamic surface (9 connected to 1 located in the side of item 11). 

Re claim 7    Referring to the figures and the Detailed Description, Michael discloses:
 The aerodynamic structure of claim 6 wherein the outer surface is a first outer surface and the main beam includes a second outer surface opposite to the first outer surface and the second outer surface forms a portion of the second outer aerodynamic surface of the aerodynamic structure (9 connected to 1 located in the side of item 12). 

Re claim 8    Referring to the figures and the Detailed Description, Michael discloses:
 The aerodynamic structure of claim 7 wherein the main beam includes sides spanning the first and second outer surfaces (items 9 spanning to items 1). 

Re claim 9    Referring to the figures and the Detailed Description, Michael discloses:
 The aerodynamic structure of claim 8 wherein a front side of the sides of the main beam is attached to a leading edge structure of the wing and a rear side of the sides is attached to a trailing edge structure of the wing (item 14). 

Re claim 10    Referring to the figures and the Detailed Description, Michael discloses:
 The aerodynamic structure of claim 6 wherein the main beam is hollow. 

Re claim 11    Referring to the figures and the Detailed Description, Michael discloses:
 The aerodynamic structure of claim 6, wherein a thickness of the first wing skin tapers towards and overlaps the main beam to form a smooth transition surface between the first wing skin and the main beam (items 11, 12 and 5). 

Re claim 12    Referring to the figures and the Detailed Description, Michael discloses:
 The aerodynamic structure of claim 11, wherein the taper in the first wing skin is a flexible member (item 11). 
	
Re claim 13    Referring to the figures and the Detailed Description, Michael discloses:
 The aerodynamic structure of claim 6, wherein the aerodynamic structure is a wing (wing in fig. 1). 

Re claim 15    Referring to the figures and the Detailed Description, Michael discloses:
 The aerodynamic structure of claim 6 wherein the outer surface of the main beam is adjacent an edge of the wing skin (14, 11).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Michael and further in view of Irving.

Re claim 14    Referring to the figures and the Detailed Description, Michael y fails to teach as disclosed by Irving: The aerodynamic structure of claim 13, wherein the wing includes a winglet (2),
 Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the invention was made to add the Irving teachings of the wing includes a winglet, and the main beam spans between the winglet and a fixed wing of the wing into the Michael to improve the aerodynamic performance of the wing.
the main beam spans between the winglet and a fixed wing of the wing (Michael 14). 

Conclusion
      Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642